DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This Office Action is in response to the Applicant’s amendments and remarks filed 01/20/2022.  The Applicant has amended claims 1-2, 4, 6-10, and 13-20; cancelled claims 5, 12; and added claims 21 and 22.  Claims 1-4, 6-11, and 13-22 are presently pending and are presented for examination.

Reply the Applicant’s Remarks
Applicant’s remarks filed on 01/20/2022 have been fully considered and are addressed as follows:
Claim Rejections - 35 U.S.C. § 101
	The Applicant has amended independent claims 1 and 13 in an effort to overcome the rejection of those claims under 35 U.S.C. § 101 as being directed to an abstract idea without significantly more.  
	As discussed in detail below, the amendments do not overcome the 35 U.S.C. § 101 rejection.

Claim Rejections - 35 U.S.C. § 112(a)


Claim Rejections - 35 U.S.C. § 112(b)
	The Applicant has amended claims 1 and 13.  These amendments overcome the 35 U.S.C. § 112(b) rejection of claims 1 and 13.  Accordingly, the rejections are hereby withdrawn...
	The applicant has amended claim 4.  This amendment overcomes the 35 U.S.C. § 112(b) rejection of claim 4.  Accordingly, the rejection is hereby withdrawn.
	The Applicant has amended claims 9 and 14.  These amendments overcome the 35 U.S.C. § 112(b) rejections of claims 9 and 14.  Accordingly, the rejections are hereby withdrawn.
The applicant has amended claim 20.  This amendment overcomes the 35 U.S.C. § 112(b) rejection of claim 4.  Accordingly, the rejection is hereby withdrawn.
Applicant’s cancellation of claims and amendments overcome the rejection of the dependent claims that were rejected under 35 U.S.C. § 112(b) based on their dependency to rejected parent claims. 
Nonetheless, Applicant’s amendments to claims 6 and 7 caused new 35 U.S.C. § 112(b) rejections.

Claim Rejections - 35 U.S.C. § 103
	Applicant’s remarks are persuasive.  All prior art rejections have been removed.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:


Claims 1-4, 6-11, 13-15, and 17-19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.

As per Claim 1:
Step 2A Prong 1 (abstract idea): Under the broadest reasonable interpretation of claim 1, consistent with the specification, the claim is directed to an abstract idea because claim 1 recites a method that is directed to a mental process of:
(1) determining whether the vehicle platoon is capable of safely passing through a weight-limited road section;
(2) generating segment information of the vehicle platoon when the vehicle platoon is incapable of safely passing through the weight-limited road section, 
(3) wherein the segment information comprises an identifier of a sub lead vehicle and a distance between the sub lead vehicle and a previous vehicle of the sub lead vehicle in the vehicle platoon, 
(4) wherein the sub lead vehicle is the vehicle corresponding segment of the vehicle platoon.
These limitations as drafted are a simple process that under their broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation in the preamble control center or roadside equipment (RSU).  Other than the control center or roadside equipment (RSU) nothing prevents these steps from being done in the mind or using pen and paper.  For example, the claim encompasses a person looking at data and making judgements/decisions based on the information.  The mere high level nominal recitation of well-

	Step 2A Prong 2 (practical application): Claim 1 does not recite additional elements that integrate the exception into a practical application.
Claim 1 recites the additional elements of:
(1) control center or roadside equipment (RSU) (preamble);
(2) controlling the vehicle platoon by sending the segment information to a lead vehicle in the vehicle platoon;
(3) sub lead vehicle controls travelling of a following vehicle in the corresponding segment.
These additional elements do not integrate the abstract idea into a practical application because:
	(1) The control center or roadside equipment (RSU) do not positively limit the claim because they are in the preamble.
(2) Further the recited control center or roadside equipment (RSU) are claimed at a high level of generality and merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control environment.
(3) Similarly the recitation controlling the vehicle platoon by sending the segment information to a lead vehicle in the vehicle platoon and sub lead vehicle controls travelling of a following vehicle in the corresponding segment are also claim at a high level of generality and merely describe how to generally apply the otherwise mental judgements in a generic or general purpose computer environment and therefore is an insignificant extra-solution activity.
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B (inventive concept): As discussed above with respect to Step 2A Prong 2, the additional elements amount to no more than insignificant extra-solution activity.
In addition, because the additional elements are claim at such a high level of generality they amount to no more then what is well-understood, routine, and conventional activity in the field.  That is, control centers and roadside equipment are well-known in the art and using them to transmit information, data, or signals is well-understood, routine, and conventional.  Further, one vehicle controlling the travelling of a following vehicle which is claimed at a high level of generally is also well-understood, routine, and conventional.  For example, a vehicle towing a trailer would read on this limitation.
Accordingly, it is determined that the additional elements do not amount to significantly more than the abstract idea and therefore claim 1 is determined to be ineligible under 35 U.S.C. § 101.

As per Claim 2:   
Claim 2 depends from claim 1 and does not overcome the rejection 35 U.S.C. § 101 as being directed to an abstract idea without significantly more.  Claim 2 adds three additional mental process steps of:
(1) obtaining vehicle platoon information . . . ;
(2) obtaining information about another vehicle . . . ;
(3) obtaining information about the weight-limited road section . . . ;
(4) generating the segment information . . .  (based on the data obtained).
The additional obtaining steps can either be considered further adding to the mental process (abstract idea) and therefore does not integrate the abstract idea into a practical application.  Or the obtaining steps can be considered additional elements of data gathering which are insignificant extra-solution activities.
The additional generating step merely adds another step to the mental process.


As per Claim 3:   
Claim 3 depends from claim 2 and does not overcome the rejection 35 U.S.C. § 101 as being directed to an abstract idea without significantly more.  Claim 3 adds the step of receiving information about the other vehicle.  This additional method step of receiving is merely recites data gathering which has been determined to be an insignificant extra-solution activity.
Accordingly, the additional methods step recited in claim 3 does not integrate the abstract idea into a practical application (Step 2A-Prong 1) or recite an inventive concept (Step 2B).

As per Claim 4:   
Claim 4 depends from claim 1 and does not overcome the rejection 35 U.S.C. § 101 as being directed to an abstract idea without significantly more.  Claim 4 adds the step of receiving information from the RSE and defines the information received.
This additional method step of receiving is merely recites data gathering which has been determined to be an insignificant extra-solution activity.
Accordingly, the additional method step recited in claim 4 does not integrate the abstract idea into a practical application (Step 2A-Prong 1) or recite an inventive concept (Step 2B).

As per Claim 6:
Claim 6 depends from claim 1 and does not overcome the rejection 35 U.S.C. § 101 as being directed to an abstract idea without significantly more.  Claim 6 adds an additional mental process step of determining that an internet of vehicles has not [sic] covered vehicles in the vehicle platoon.

Accordingly, the additional method step recited in claim 6 does not integrate the abstract idea into a practical application (Step 2A-Prong 1) or recite an inventive concept (Step 2B).


As per Claim 7:
Claim 7 depends from claim 6 and does not overcome the rejection 35 U.S.C. § 101 as being directed to an abstract idea without significantly more.  Claim 7 adds five additional steps of:
(1) collecting a second image . . . ;
(2) determining first vehicle information . . .;
(3) receiving second vehicle information . . . ;
(4) comparing the first vehicle information with the second vehicle information . . . ;
(5) determining that an internet of vehicles has not [sic] covered vehicles in the vehicle platoon . . .
Steps (1) and (3) simply refer to mere data collection which has been determined to be insignificant extra-solution activity.  for the abstract idea of invention which is an insignificant extra-solution activity.  Whereas steps (2), (4), and (5) simply add additional steps to the abstract idea and do not integrate the abstract idea into a practical application.
Accordingly, the additional method steps recited in claim 7 do not integrate the abstract idea into a practical application (Step 2A-Prong 1) or recite an inventive concept (Step 2B).

As per Claim 8:   

Accordingly, the additional method step recited in claim 8 does not integrate the abstract idea into a practical application (Step 2A-Prong 1) or recite an inventive concept (Step 2B).

As per Claim 9:   
Claim 9 depends from claim 1 and does not overcome the rejection 35 U.S.C. § 101 as being directed to an abstract idea without significantly more.  Claim 9 adds a determining step.  This additional method step simply adds an additional step to the mental process and does not integrate the abstract idea into a practical application.
Accordingly, the additional method step recited in claim 9 does not integrate the abstract idea into a practical application (Step 2A-Prong 1) or recite an inventive concept (Step 2B).

As per Claim 10:   
Claim 10 depends from claim 9 and does not overcome the rejection 35 U.S.C. § 101 as being directed to an abstract idea without significantly more.  Claim 10 further limits the determining step of claim 9 by further limiting the meeting weight limit prediction.  This additional limitation on the method step of claim 9 simply adds an additional element to the mental process and does not integrate the abstract idea into a practical application.
Accordingly, the additional method step recited in claim 10 does not integrate the abstract idea into a practical application (Step 2A-Prong 1) or recite an inventive concept (Step 2B).

As per Claim 11:   

Accordingly, the additional method step recited in claim 11 does not integrate the abstract idea into a practical application (Step 2A-Prong 1) or recite an inventive concept (Step 2B).

As per Claim 13:
Step 2A Prong 1 (abstract idea): Under the broadest reasonable interpretation of claim 13, consistent with the specification, the claim is directed to an abstract idea because claim 13 recites a method that is directed to a mental process of:
(1) segmenting the vehicle platoon based on the segment information.
This limitation as drafted is a simple process that under their broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation in the preamble implemented by a lead vehicle in the vehicle platoon.  Other than the lead vehicle nothing prevents the step from being done in the mind or using pen and paper.  For example, the claim encompasses a person looking at data and making judgements/decisions based on the information.  The mere high level nominal recitation of well-known elements to perform the method does not take the claim limitations out of the mental process grouping.  Thus the claim recites a mental process.

Step 2A Prong 2: Claim 13 does not recite additional elements that integrate the exception into a practical application.
The additional elements include:
implemented by a lead vehicle (preamble);
(2) obtaining segment information of the vehicle platoon, wherein the segment information comprises . . . ;
(3) sub lead vehicle controls travelling of a following vehicle in the corresponding segment;
(4) controlling the vehicle platoon by . . . 
These additional elements do not integrate the abstract idea into a practical application because:
(1) The recitation implemented by a lead vehicle does not positively limit the claim because it is part of the preamble.
(2) Further the recited implemented by a lead vehicle is claimed at a high level of generality and merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control environment.
(3) The step of obtaining segment information of the vehicle platoon, wherein the segment information comprises is simply data gathering and is an insignificant extra-solution activity.
(4) The recitations sub lead vehicle controls travelling of a following vehicle in the corresponding segment and controlling the vehicle platoon by . . . are recited at a high level of generality and merely automates the segmenting step by describing how to generally apply the otherwise mental judgements in a generic or general purpose computer environment and therefore is an insignificant extra-solution activity.
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B (inventive concept): 

In addition, because the additional elements are claim at such a high level of generality they amount to no more then what is well-understood, routine, and conventional activity in the field.  That is, vehicles capable of receiving information, data, and signals are well-known in the art.  Further, one vehicle controlling the travelling of a following vehicle which is claimed at a high level of generally is also well-understood, routine, and conventional.  For example, a vehicle towing a trailer would read on this limitation.
Accordingly, it is determined that the additional elements do not amount to significantly more than the abstract idea and therefore claim 1 is determined to be ineligible under 35 U.S.C. § 101.

As per Claim 14:   
Claim 14 depends from claim 13 and does not overcome the rejection 35 U.S.C. § 101 as being directed to an abstract idea without significantly more.  Claim 14 adds the step of sending a notification message to the sub lead vehicle.  This additional method step of sending information similar to simply displaying the results is recited at a high level of generality and amounts to mere post solution output which is a form of insignificant extra-solution activity.  
Accordingly, the additional methods step recited in claim 14 does not integrate the abstract idea into a practical application (Step 2A-Prong 1) or recite an inventive concept (Step 2B).

As per Claim 15:   
Claim 15 depends from claim 14 and does not overcome the rejection 35 U.S.C. § 101 as being directed to an abstract idea without significantly more.  Claim 15 adds an additional limitation to the step of sending information.  This additional method step of sending information 
Accordingly, the additional methods step recited in claim 14 does not integrate the abstract idea into a practical application (Step 2A-Prong 1) or recite an inventive concept (Step 2B).

As per Claim 17:   
Claim 17 depends from claim 13 and does not overcome the rejection 35 U.S.C. § 101 as being directed to an abstract idea without significantly more.  Claim 17 adds the step of receiving information.  This additional method step of receiving information amounts to data gathering and is an insignificant extra-solution activity. 
 Accordingly, the additional methods step recited in claim 17 does not integrate the abstract idea into a practical application (Step 2A-Prong 1) or recite an inventive concept (Step 2B).

As per Claim 18:   
Claim 18 depends from claim 13 and does not overcome the rejection 35 U.S.C. § 101 as being directed to an abstract idea without significantly more.  Claim 18 adds an additional step of sending information.  This additional step of sending information is an insignificant extra-solution activity and therefore does not amount to significantly more.
Accordingly, the additional methods step recited in claim 17 does not integrate the abstract idea into a practical application (Step 2A-Prong 1) or recite an inventive concept (Step 2B).

As per Claim 19:   

Accordingly, the additional methods step recited in claim 17 does not integrate the abstract idea into a practical application (Step 2A-Prong 1) or recite an inventive concept (Step 2B).

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per Claims 6 and 7: 
	Claims 6 and 7 were both amended and currently recite an [the] internet of vehicles has not covered vehicles in the vehicle platoon.  This word phase “not covered vehicles” does not appear to have a meaning and therefore causes the claim to be indefinite.  
	Correction required.

Allowable Subject Matter
Claims 20-22 are allowed.

Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Prior art deemed to be relevant but not used in the rejection includes:
Hashimoto et al. US 6,356,820 B1	Vehicle procession travel control that includes separation of vehicles control by the leader vehicle.
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P MAHNE whose telephone number is (571)270-5317.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN P MAHNE/Primary Examiner, Art Unit 3668